DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/31/2022 has been entered.
 
Allowable Subject Matter
Claims 1-12 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 7, Applicant’s arguments on pages 8-9 and 11 of the response filed on 08/23/2021 were considered and found persuasive.  Regarding claims 5 and 11 and in no way to limit the scope of the claims, the prior art of record fails to teach or suggest directing an IoT application to a second group of IoT devices that has an overall QoS greater than a threshold and refraining from directing the IoT application to a first group of IoT devices when the overall QoS of the first group of IoT devices is lower than the threshold, as recited and in combination with the other limitations of each . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
“Sway: Traffic-Aware QoS Routing in Software-Defined IoT” (Saha et al.) – With fog computing leveraged to handle requests from delay-sensitive applications, due to network load on the fog nodes, it may be required to reroute delay-sensitive requests among the fog devices.  Therefore, it is required to adequately select the minimum latency path to serve the delay-sensitive requests based on dynamic network conditions.  However, Saha does not disclose the particular steps as highlighted on page 8 of the remarks submitted on 01/31/2022. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553. The examiner can normally be reached Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAM T TRAN/Primary Examiner, Art Unit 2452